DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Response to Arguments
Objections to the Specification
In light of the amendments, the specification objection is withdrawn. 
Objections to the Claims
In light of the amendments, the claim objections are withdrawn. 
Claim Rejections - 35 USC §112(a)
In light of the amendments, the rejection of the claims under 35 USC 112(a)- written description as set forth in the most recent Final rejection dated 10/05/2021 is withdrawn.  However, there are new grounds of 35 USC 112(a) rejection necessitated by the claim amendments. 
Claim Rejections - 35 USC §112(b)
In light of the amendments, the rejection of the claims under 35 USC 112(b)-indefiniteness as set forth Final rejection dated 10/05/2021 is withdrawn. However, there are new ground(s) of 112(b) rejections necessitated by the amendments.
Prior art
Applicant’s arguments with respect to claim(s) rejected in view of Pluta, Huang, Al-Ali and Chung are moot because there are new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claims 12, 18 and 19 recite “a sufficient period of time to be representative of the test subject's behavior”. Per Applicant’s specification, dated 01/18/2019, "a sufficient period of time" is defined as "approx. forty eight hours per subject…" (pg. 4, Step 1, lines 6-8) and will be interpreted as such for the purposes of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12, 18 and 19 recite “g) applying the calibration factor to the subject data to correct for the identified variation between the subject data and calibration data.” However, Applicant’s specification, dated 01/18/2019, fails to disclose how the calibration factor is applied to the subject data to correct variation. While the specification, dated 01/18/2019, discloses that the output of the comparison is linked to the subject biosensor data, and…can be used to apply a calibration factor to the subject data so that changes in output due to variability in the software cloud are corrected…” (see pg. 5 under “Step 4”, line 10-13), there are no details on how to apply the calibration factor to the data once the factor is determined. In other words, the steps/procedure taken to apply the calibration to the data must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Therefore, there is a lack of written description support in the specification. See MPEP §§ 2161.01, subsection I. 
Claim 17 recites “detecting whether the sensor is still being worn by the same subject”. However prior to this claim, there is no indication that the sensor is required to be worn by the patient to collect the data. If Applicant intends for device to be worn, it should be positively recited.  
All other claims are rejected due to their dependence from indefinite claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “comprising the step of g) applying a correction factor to biosensor data obtained from the second sensor”. However, claim 12 recites “g) applying the calibration factor to the subject data to correct for the identified variation between the subject data and calibration data.” It is unclear whether “calibration factor” and “correction factor” are meant to be the same factor. In the instance that they are the same, there is an unclear antecedent basis for these claims. it appears that claim 13 could be further limiting claim 12. If the calibration factor step g) of claim 12 is distinct from the correction factor step of claim 13, then there are 2 separate recitations for step g) amongst 2 claims. For examination purposes, claim 13 will be interpreted as a further limitation of claim 12 step g).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Prey et al. (US 2012/0092286 A1, hereinafter, “O’Prey”) in view of Hoang et al. (Publication No. US 2018/0369637 A1, hereinafter, “Hoang”).
Regarding claims 12, 18 and 19, O'Prey discloses a method of validating sensing data (par. [0050]: …output files which can be used to control a test robot in order to perform verification of sensor devices), the method comprising:
a) obtaining subject data comprising biosensor data from a test subject through a first sensor (Fig. 1 (106) and pars. [0018]:  A user performs a gesture with their hand/fingers 104 on a capacitive touch sensor 106, such as a downwards stroke with two fingers…which effectively provide a map of capacitance across the sensor area at each instance in time. In the simple example shown in FIG. 1, it can be seen that the white regions 111 caused by a user's fingers touching the sensor are in different positions in different images, thereby recording the downward stroke motion of the user's fingers, [0049]: …the sensor (e.g. sensor 106 in FIG. 1) may be part of a touch-sensitive mouse and this mouse may be capable of multi-touch detection (and hence may be referred to as a `multi-touch mouse`)), said biosensor data comprising a range of movements, over a sufficient period of time to be representative of the test subject's behavior and activities (Fig. 1 and pars. [0018]:  A user performs a gesture with their hand/fingers 104 on a capacitive touch sensor 106, such as a downwards stroke with two fingers. This sensor may be part of a touch-sensitive display or other touch-sensitive device (e.g. touch-sensitive mouse or tablet)…The touch sensor 106 captures a series of sensor images 108-110, [0050]: …and the motion of the test finger on the device may be controlled using a file output by the gesture synthesizer); 
b) using said biosensor data to program a device to exhibit the range of movements noted in the test subject ([0018]: … In the simple example shown in FIG. 1, it can be seen that the white regions 111 caused by a user's fingers touching the sensor are in different positions in different images, thereby recording the downward stroke motion of the user's fingers. The series of images may be compressed and/or otherwise formatted into data packets (e.g. USB packets where the touch-sensitive device is a USB peripheral device) for output by the touch sensor 106 and input into the gesture recognizer 102. The gesture recognizer 102 analyzes the series of sensor images to identify the gesture performed and may then output this gesture data); 
d) using the device to exhibit the range of movements noted in the test subject (Fig. 1 and pars. [0019]: …a gesture synthesizer 112 which generates a synthetic gesture trace comprising a series of synthesized sensor images 114-116 appropriately formatted (e.g. such that its format is the same as a recorded gesture, as described above) for input into a gesture recognizer 102, [0050]: The gesture recognizer may also be used to output files which can be used to control a test robot … the test robot comprises a test finger with substantially the same characteristics as a real finger …and the motion of the test finger on the device may be controlled using a file output by the gesture synthesizer));
f) determining a calibration factor, identifying any the calibration factor corresponding to a variation between the subject data and calibration data (par. [0050]: The resultant output from the sensor under test (e.g. images 108-110 in FIG. 1) can then be compared directly to the synthetic traces generated by the gesture synthesizer (e.g. images 114-116 in FIG. 1) to verify that the sensor is performing correctly or to identify problems in the operation of the sensor.); and
O’Prey does not disclose c) applying a second sensor or multiple additional sensors, of the same type as the first sensor, to the device; 
e) obtaining calibration data comprising biosensor data comprising a range of movements from the second sensor regularly over time; and
g) applying the calibration factor to the subject data to correct for the identified variation between the subject data and calibration data.
However, Hoang in the same field of endeavor: training systems with wearable sensors based on the human motion, discloses c) applying a second sensor or multiple additional sensors, of the same type as the first sensor, to the device (pars. [0013]: …motion sensors that are preferably used include a 3-axis accelerometer, 3-axis magnetometer, and 3-axis gyroscope, [0015]: Signal processing and error filtering techniques related to data fusion can be used in extracting…data from accelerometers); 
e) obtaining calibration data comprising biosensor data comprising a range of movements from the second sensor regularly over time (par. [0062]: …for calibrating the sensors, the user may assume a known pose and perform a quick predefined activity, …(for example) jumping jacks or a randomized motion identified by the application software); and
g) applying the calibration factor to the subject data to correct for the identified variation between the subject data and calibration data (pars. [0062]: …the software can accurately extract position and align the movement of the sensors to the estimation of movement within the software, [0063]: The system may also employ random motion calibration by requiring the user to do a series of jumping jacks or warm-up exercises to properly calibrate the sensors. These random movements and rotations may be used to acclimate the magnetometer) to provide the benefit of correcting/adjusting for discrepancies between the intended sensor data and the actual data (par. [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method as taught by O’Prey, a calibration factor to acclimate the motion sensor, as taught by Hoang in order to provide the benefit of correcting/adjusting for discrepancies between the intended sensor data and the actual data. 
Regarding claim 14, O’Prey discloses all of the method according to claim 12, except wherein the step of using the device to exhibit the range of movements noted in the test subject is repeated multiple times to improve accuracy of replication through machine learning. 
Hoang discloses the step of using the device to exhibit the range of movements noted in the test subject is repeated multiple times to improve accuracy of replication through machine learning (par. [0082]: Repetitions can be calculated through, for example, machine learning techniques, such as gathering many data samples and analyzing the pattern and identifying trends in real-time) for the purpose of setting thresholds and identifying errors in movement (par. [0082]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of validating sensing data as taught by O’Prey to include repetitions using machine learning techniques as taught by Hoang in order to set thresholds and identifying errors in movement. 

Claims 13 and  15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Prey and Hoang as applied to claims 12, 14, 18 and 19 above, and further in view of Al-Ali (Publication No. US 2011/0023575).
Regarding claims 13 and 15, the O’Prey and Hoang combination discloses all of method according to claim 12, except further comprising the step of g) applying a correction factor to biosensor data obtained from the second sensor in the event that any variation between biosensor data obtained from the first sensor and biosensor data obtained from the second sensor exceeds a predetermined threshold; and 
h) using said correction factor to calibrate the second sensor
However, Al-Ali in the same field of endeavor: non-invasive sensor calibration device, discloses the step of the step of g) applying a correction factor to biosensor data obtained from the second sensor in the event that any variation between biosensor data obtained from the first sensor and biosensor data obtained from the second sensor exceeds a predetermined threshold; and
h) using said correction factor to calibrate the second sensor (…par. [0037]: …the sensor 110 measures one or more parameters... The measurements … which determines a calibration factor for the sensor 110 based on the difference between the value of the measured parameter and the expected value of the parameter… the sensor 110 can retrieve the stored calibration factor and communicate the calibration factor…The monitor can then use the calibration factor to offset the measurements taken by the sensor…) to provide the benefit of compensating for variations between sensors and increasing the accuracy of the measurements (par. [0037]).  
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method of O’Prey and Hoang, a calibration factor to offset sensor measurements, as taught by Al-Ali in order to provide the of benefit compensating for variations between sensors and increasing the accuracy of the measurements. 

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Prey and Hoang as applied to claim 12, 14, 18 and 19 above, and further in view of Chung et al. (Publication No. US 2015/0106020, hereinafter "Chung").
Regarding claim 16, the O’Prey and Hoang combination discloses all of the method according to claim 12 except where the test subject is the subject themselves, and wherein the step of obtaining data from a test subject through the first sensor comprises first collecting data through the first sensor under controlled environmental conditions then obtaining data through the first sensor under uncontrolled environmental conditions.
However, Chung in the same field of endeavor: method and apparatus for wireless health monitoring and emergent condition prediction, discloses the test subject is the subject themselves, and wherein the step of obtaining data from a test subject through the first sensor comprises first collecting data through the first sensor under controlled environmental conditions then obtaining data through the first sensor under uncontrolled environmental conditions (par. [0048]: modules 410 construct attributes from raw or variably processed sensor outputs 412 through methods including…corrections for sensor bias, biological variation... The resulting attributes 414 are hence personalized to account for the sensed individual's internal and external environment.) for the purpose of learning the biological variation present in each sensed individual (par. [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method as taught by O’Prey and Hoang the use of sensor outputs collected from different environments (e.g. internal and external environments), as taught by Chung in order to learn the biological variation present in each sensed individual. 
Regarding claim 17, the O’Prey and Hoang combination discloses the method according to claim 16, except where change over time in the sensor measurements authenticates the subject by detecting whether the sensor is still being worn by the same subject.
Chung discloses change over time in the sensor measurements authenticates the subject by detecting whether the sensor is still being worn by the same subject (Fig. 2 and par. [0042]: The sensing device may be instantiated with default monitoring parameters that may be updated 200 over time for…discordant sensor readings 212…) for the purpose of determining and resolving the apparent discordance or sudden change in sensing (par. [0042]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method as taught by O’Prey and Hoang, monitoring the sensors over time for discordance, as taught by Chung in order to determine and resolve the apparent discordance or sudden change in sensing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                       /BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6 June 2022